DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are pending and presented for examination herein.

Drawings
The drawings are objected to because there are 2 figures labeled “1D”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 ends with two periods.  Appropriate correction is required.
Claim 16 recites “0,1 mg” which needs to be corrected to recite “0.1 mg”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" renders the claim and dependent claims 2-16 indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 9 recites “The method of claim 1 in pulmonary tissue” which renders the claim indefinite because it is unclear what meant the recitation.  In favor of compact prosecution, claim 9 will be interpreted as reciting “The method of claim 1, wherein…” (e.g. omitting “in pulmonary tissue”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-12 and 16 rejected under 35 U.S.C. 103 as being unpatentable over CATALDO (WO 2006/037769) in view of SPEAR (US 5,525,623).
Cataldo is primarily directed towards use of a cyclodextrin compound for manufacturing of a medicament for the treatments or prevention of bronchial inflammatory diseases, particularly for asthma (abstract).
Regarding claim 1, Cataldo discloses a method for treating bronchial inflammatory disease, preferably including asthma, by the application of a cyclodextrin compound in a pharmaceutically effective amount (page 5, lines 19-23).  Cataldo discloses that asthma including asthma related to an allergen exposure (page 5, lines 23-24).  Cataldo discloses administration of the composition by including using a nebulizer and a metered dose inhaler or a dry powder inhaler (page 8, lines 1-2).  Cataldo discloses use of the composition for therapy of allergen-induced airway inflammation and bronchial hyperresponsiveness in a mouse model of asthma (page 10, lines 23-25).  
Regarding claim 3, Cataldo discloses that the cyclodextrin includes hydroxypropyl-βcyclodextrin (page 4, lines 25-26).
Regarding claim 4, Cataldo discloses a composition for nebulization that comprises a solution of cyclodextrin and water (e.g. inhalable aqueous solution) (page, lines 15-19).
Regarding claims 5-7, Cataldo discloses including an amount of a cyclodextrin of 20mM (page 17, line 24).
Regarding claims 10-12 and 16, Cataldo discloses that the cyclodextrin is administered at doses ranging between nanomolar and molar concentrations (page 5, lines 16-17).  Cataldo discloses 20.15 g of HPβCD which is 75 mM (page 18, lines 24-26).  Cataldo discloses that the composition can be in the form of an aerosol composition including micronized powder mixture (page 7, line 31-32).  The amount of cyclodextrin is an art-recognized result-effective variable, e.g., treats asthma including asthma related to an allergen exposure, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount cyclodextrin to administer in a micronized powder composition in order to treat asthma including asthma related to an allergen exposure.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Cataldo does not specifically teach T-cell dysfunction in pulmonary tissue.  The deficiency is made up for by the teachings of Spear.
Spear is primarily directed composition and methods for prevention and treatment of immunomediated inflammatory disorders (abstract).
Regarding claims 1-2, Spear teaches that after exposure to airborne allergens individuals experience early asthmatic reactions which is maximal at around fifteen minutes after allergen exposure and recovery occurs over the ensuing one to two hours.  Spear teaches that in 25-35% of individuals, the early asthmatic reaction is followed by a further decline in respiratory function which begins with a few hours and is maximal between six and twelve hours post-exposure (e.g. T-cell dysfunction in pulmonary tissue) (paragraph bridging columns 1 and 2).  Spear teaches that the late asthmatic reaction (e.g. T-cell dysfunction in pulmonary tissue) is accompanied by a marked increase in the number of inflammatory cells infiltrating bronchiolar smooth muscle and epithelial tissues, and spilling into the airways (column 2, lines 3-7).  Spear teaches that “hyperresponsiveness” refers to late phase bronchoconstriction and airway hyperreactivity associated with chronic asthma (column 6, lines 28-30).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to apply the method disclosed by Cataldo to subjects including subjects who experience late asthmatic reaction after exposure to an allergen (e.g. T-cell dysfunction in pulmonary tissue that is asthma-induced); wherein the method comprises administering to the subject a composition comprising cyclodextrin including hydroxypropyl-βcyclodextrin.  The person of ordinary skill in the art would have been motivated to make those modifications because Cataldo discloses that a composition comprising cyclodextrin can be used to treat including allergen-induced airway inflammation and bronchial hyperresponsiveness (page 10, lines 23-25) and Spear teaches that asthma caused by exposure to allergen includes late asthmatic reaction (e.g. hyperresponsiveness) which occurs in 25-35% of individuals, therefore, one of ordinary skill in the art would expect that composition disclosed by Cataldo can be administered to individuals exposed to allergen that experience late asthmatic reaction (e.g. T-cell dysfunction in pulmonary tissue that is asthma-induced), since Cataldo discloses that a composition comprising cyclodextrin can be used to treat including allergen-induced airway inflammation and bronchial hyperresponsiveness. The person of ordinary skill in the art would have reasonably expected success because Cataldo discloses a method for treating bronchial inflammatory disease, preferably including asthma, by the application of a cyclodextrin compound in a pharmaceutically effective amount (page 5, lines 19-23).  Cataldo discloses that asthma including asthma related to an allergen exposure (page 5, lines 23-24).  Cataldo discloses administration of the composition by including using a nebulizer and a metered dose inhaler or a dry powder inhaler (page 8, lines 1-2).  Cataldo discloses use of the composition for therapy of allergen-induced airway inflammation and bronchial hyperresponsiveness in a mouse model of asthma (page 10, lines 23-25).  Spear teaches that after exposure to airborne allergens individuals experience early asthmatic reactions which is maximal at around fifteen minutes after allergen exposure and recovery occurs over the ensuing one to two hours.  Spear teaches that in 25-35% of individuals, the early asthmatic reaction is followed by a further decline in respiratory function which begins with a few hours and is maximal between six and twelve hours post-exposure (e.g. T-cell dysfunction in pulmonary tissue) (paragraph bridging columns 1 and 2).  Spear teaches that the late asthmatic reaction (e.g. T-cell dysfunction in pulmonary tissue) is accompanied by a marked increase in the number of inflammatory cells infiltrating bronchiolar smooth muscle and epithelial tissues, and spilling into the airways (column 2, lines 3-7).  Spear teaches that “hyperresponsiveness” refers to late phase bronchoconstriction and airway hyperreactivity associated with chronic asthma (column 6, lines 28-30).
Regarding claim 9, a method comprising administering to a subject a composition comprising cyclodextrin including hydroxypropyl-βcyclodextrin, wherein the subject is a subject who experiences late asthmatic reaction after exposure to an allergen (e.g. T-cell dysfunction in pulmonary tissue that is asthma-induced), is prima facie obvious in light of the disclosure of Cataldo and the teachings of Spear (described above).  The method which is prima facie obvious in light of the disclosure of Cataldo and the teachings of Spear, is substantially the same as the instantly claimed method and would therefore necessarily have the same characteristics, e.g. does not cause treatment limiting side effects selected from a group consisting or renal clearance, hepatic impairment as expressed by elevated levels of transaminase, and wheezing after administration, as compared to subjects untreated with the cyclodextrin; and the cyclodextrin reduces membrane order in cells.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cataldo in view of Spear as applied to claims 1-7, 9-12 and 16 above, and further in view of LIXIAO (WO 2009/051618 A1).
Regarding claim 8, the method of claim 1 is described above in section 10.  Cataldo discloses that the composition is administered by including a dry powder inhaler (page 8, lines 1-2).
Cataldo and Spear do not specifically teach that the cyclodextrin is spray-dried powder.  The deficiency is made up for by the teachings of Lixiao. 
Lixiao is primarily directed towards treatment of respiratory disorders including asthma (abstract).
Regarding claim 8, Lixiao teaches that powders for use in dry powder inhalers include spray-dried powders which contain drug particles that can be reconstituted and used in nebulizers (paragraph [084]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer to a subject a composition for administration by a dry powder inhaler; wherein the composition is in the form of a spray-dried powder comprising cyclodextrin including hydroxypropyl-βcyclodextrin; and wherein the subject is a subject who experiences late asthmatic reaction after exposure to an allergen (e.g. T-cell dysfunction in pulmonary tissue that is asthma-induced).  The person of ordinary skill in the art would have been motivated to make those modifications because Cataldo discloses that the composition is administered by including a dry powder inhaler (page 8, lines 1-2) and Lixiao teaches that powders for use in dry powder inhalers include spray-dried powders which contain drug particles that can be reconstituted and used in nebulizers, therefore, one of ordinary skill in the art would use spray-dried powder of cyclodextrin as a form of powder for administration by a dry powder inhaler which could be reconstituted and used in nebulizers if desired.  The person of ordinary skill in the art would have reasonably expected success because Cataldo discloses that the composition is administered by including a dry powder inhaler (page 8, lines 1-2).  Lixiao teaches that powders for use in dry powder inhalers include spray-dried powders which contain drug particles that can be reconstituted and used in nebulizers (paragraph [084]).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cataldo in view of Spear as applied to claims 1-7, 9-12 and 16 above, and further in view of CAFFARELLI (“Asthma and Food Allergy in Children: is There a Connection or interaction?”, Frontiers in Pediatrics, Volume 4, page 1-7, 05 April 2016).
Regarding claims 13-15, Cataldo discloses use of the composition for therapy of allergen-induced airway inflammation and bronchial hyperresponsiveness in a mouse model of asthma (page 10, lines 23-25).  Cataldo discloses that the cyclodextrin is administered at doses ranging between nanomolar and molar concentrations (page 5, lines 16-17).  Cataldo discloses 20.15 g of HPβCD which is 75 mM (page 18, lines 24-26).  Cataldo discloses that the composition can be in the form of an aerosol composition including micronized powder mixture (page 7, line 31-32).  The amount of cyclodextrin is an art-recognized result-effective variable, e.g., treats asthma including asthma related to an allergen exposure, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount cyclodextrin to administer in a micronized powder composition in order to treat asthma including asthma related to an allergen exposure.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Cataldo and Spear do not specifically teach administering to children aged up to two years, children aged from two to 6 years or children aged from 6 years to 14 years.  The deficiencies are made up for by the teachings of Caffarelli.
Caffarelli is primarily directed towards the relationship between food allergy and asthma (abstract).
Regarding claims 13-15, Caffarelli teaches that it has been shown that symptomatic sensitization to foods was associated with asthma both in children <6 years of age and >6 years of age (page 2, first column, second paragraph).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer to a subject a composition for administration by inhalation; wherein the composition comprises cyclodextrin including hydroxypropyl-βcyclodextrin; and wherein the subject is a subject who experiences late asthmatic reaction after exposure to an allergen (e.g. T-cell dysfunction in pulmonary tissue that is asthma-induced); and wherein the subject includes children <6 years of age and >6 years.  The person of ordinary skill in the art would have been motivated to make those modifications because asthma caused by allergen can be experienced by children including children <6 years of age and >6 years as taught by Caffarelli, therefore, one of ordinary skill in the art would administer the children including children <6 years of age and >6 years who have asthma caused by allergen and who experience late asthmatic reaction.  The person of ordinary skill in the art would have been motivated to make those modifications because Cataldo discloses use of the composition for therapy of allergen-induced airway inflammation and bronchial hyperresponsiveness in a mouse model of asthma (page 10, lines 23-25).  Cataldo discloses that the cyclodextrin is administered at doses ranging between nanomolar and molar concentrations (page 5, lines 16-17).  Cataldo discloses 20.15 g of HPβCD which is 75 mM (page 18, lines 24-26).  Cataldo discloses that the composition can be in the form of an aerosol composition including micronized powder mixture (page 7, line 31-32).  Caffarelli teaches that it has been shown that symptomatic sensitization to foods was associated with asthma both in children <6 years of age and >6 years of age (page 2, first column, second paragraph).

Conclusion and Correspondence
	No claims are found allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619




/Robert T. Crow/Primary Examiner, Art Unit 1634